Citation Nr: 0807683	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, including on a secondary basis to service-
connected post-traumatic stress disorder.

2.  Entitlement to an in increased initial disability rating 
in excess of 50 percent for post-traumatic stress disorder.

3.  Entitlement to an increased disability rating in excess 
of 40 percent for prostatitis.

4.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
2004 and in December 2006, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease (GERD) was not manifested 
until many years after service and is not shown by the 
evidence of record to be related to active duty service or 
any incident therein.  

2.  GERD is not shown by the medical evidence of record to 
have been caused or aggravated by his service-connected post-
traumatic stress disorder (PTSD).

3.  Since the initial grant of service connection, the 
veteran's post-traumatic stress disorder (PTSD) has been 
manifested by depressed and anxious mood, constricted affect, 
anger and irritability, difficulty sleeping, intrusive 
recollections, avoidant behavior and hypervigilance.  The 
evidence also shows that the veteran has been 


adequately dressed and groomed, alert and fully oriented, 
intact memory, with normal speech, fair concentration and 
attention, goal-directed thought process and no suicidal 
ideation or impaired impulse control. 

4.  The veteran's prostatitis has not resulted in urinary 
tract infections or caused voiding dysfunction requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.


CONCLUSIONS OF LAW

1. GERD was not incurred in, or aggravated by, active 
military service, nor is it proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

3.  The criteria for a disability rating in excess of 40 
percent for prostatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, 
Diagnostic Code 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. 


§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the issues on 
appeal herein, the RO's letters, dated in June 2003, July 
2004 and January 2005, advised the veteran of the foregoing 
elements of the notice requirements as they related to his 
claims for service connection.  Subsequent letters sent by 
the RO, dated in August 2005, notified the veteran as to the 
requirements needed to satisfy his claim for an increased 
initial disability rating for his PTSD.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Moreover, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

As for the veteran's claim for an increased disability rating 
for prostatitis, the Board notes that the RO sent a July 2007 
notice letter to the veteran that properly advised him 
concerning this claim.  Moreover, it is readily apparent from 
the notice of disagreement filed by the veteran's 
representative in December 2006 that he has actual knowledge 
of the specific requirements for a higher rating to be 
assigned for this condition under the pertinent Diagnostic 
Code.  Finally, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with VA examinations to ascertain the presence and 
severity of his PTSD and prostatitis.  Moreover, a VA 
examination concerning the etiology of the veteran's GERD is 
not warranted as there is no evidence of this condition 
having been present during service or for many years 
thereafter, and there is no competent evidence of record 
suggesting a possible link between the veteran's current GERD 
and his service-connected PTSD.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that following the RO's issuance of its 
August 2005 statements of the case, addressing the issues of 
service connection for GERD and an increased disability 
rating for PTSD, there has been additional submissions of VA 
medical treatment evidence and a VA genitourinary 
examination.  However, a remand for issuance of a 
supplemental statement of the case as to these particular 
issues is not necessary in this matter.  See 38 C.F.R. § 
19.31 (2006).  Specifically, the Board finds that this 
additional evidence is not pertinent as to these two issues.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection Claim

The veteran is seeking entitlement to service connection for 
GERD.  He attributes this condition to his active duty 
military service.  In the alternative, he alleges that this 
condition is secondary to his service-connected PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

After reviewing the veteran's claims folders, the Board finds 
that there is no evidence of a GERD having been incurred or 
aggravated during his active duty military service.  
Historically, the veteran served on active duty in the Navy 
from September 1969 to July 1971.  The veteran's service 
medical records are completely silent as to any complaints of 
or treatment for GERD.  His separation examination, performed 
in June 1971, noted that his abdomen and viscera were normal.  


Thereafter, post service treatment records do not show any 
treatment for GERD until 1997, over twenty-five years after 
the veteran's discharge from service.  Specifically, a 
treatment report, dated in May 1997, noted the possibility of 
the veteran having GERD.  A subsequent hospitalization 
report, dated in February 1998, listed a diagnosis of GERD.  
Thereafter, a VA outpatient treatment record found no GERD 
symptoms.  There is no medical evidence of record relating 
any GERD symptoms to the veteran's service-connected PTSD. 

The statements of the veteran and his representative alone 
are not sufficient to prove that any diagnosed GERD is 
related to service or to his service-connected PTSD.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As they are not physicians, the veteran and his 
representative are not qualified to make a determination that 
his GERD is related to service or to his service-connected 
PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

While a diagnosis of GERD has been shown by the evidence of 
record, there is no competent evidence indicating that this 
was caused or aggravated by the veteran's service-connected 
PTSD.  Moreover, there is no evidence of any gastrointestinal 
disorder during the veteran's military service, or for more 
than twenty years thereafter.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In the absence of medical evidence that GERD is related to 
the veteran's military service or was caused or aggravated by 
a service-connected disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection for GERD.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A.  PTSD

The veteran is seeking an increased initial disability rating 
in excess of 50 percent for his service-connected PTSD.

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  DSM-IV at 46-47.

Both of the veteran's VA examinations for PTSD, performed in 
September 2003 and in January 2005, noted GAF scores of 55.  
This GAF score indicates a moderate level of symptoms.  Id.

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time since the 
initial grant of service connection effective from June 2003.


In September 2003, a VA examination for PTSD was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The report noted the veteran's complaints of 
intrusive thoughts about his military service and nightmares 
occurring about once a week.  He reported a decreased 
interest in things, and did not finish what he started.  He 
indicated that he had a hard time reaching out and getting 
close to others, and that he had no close friends.  He also 
reported difficulty sleeping, being paranoid, and exaggerated 
startle response.  Mental status examination revealed that 
the veteran's affect was angry, speech was normal in rate and 
rhythm, and his thought process was coherent, relevant and 
tight.  He had suspicious ideation that he was being followed 
and that his phone was tapped.  He denied any auditory or 
visual hallucinations, and no signs or symptoms of this were 
indicated.  He was oriented to time and place, his abstract 
reasoning was intact, and he appeared of average 
intelligence.  The VA examiner further noted that as related 
to his PTSD, the veteran may have problems with attention and 
concentration, and may have problems significant with 
relating to co-workers and supervisors in a work setting in 
light of his report of recurrent anger that occurred daily.  
The report concluded with diagnoses of PTSD, with features of 
panic attack, polysubstance dependence by history and 
paranoid personality disorder (by history).  It also listed a 
GAF score of 55.

A treatment report, dated in April 2004, noted that the 
veteran indicated that he was having flashbacks from his PTSD 
ever since his landlord threatened eviction due to his pets.  

In support of the veteran's claim, records were obtained from 
the Social Security Administration (SSA).  A decision of SSA, 
dated in July 2004, found that the veteran was entitled to 
SSA disability benefits beginning September 9, 2003.  The 
decision noted that the veteran had the following severe 
impairments: heart disease, degenerative joint disease, and 
PTSD.  The decision also noted, however, that the veteran's 
mental impairment, on its own, left him disabled.  In 
reaching this conclusion, the decision noted that great 
weight was given to the findings on the September 2003 VA 
examination for PTSD because it was "the only comprehensive 
evaluation of the claimant's mental impairment in the 
evidence of record."

In January 2005, a second VA examination for PTSD was 
conducted.  The VA examiner noted that the veteran's claims 
folders had been reviewed.  The veteran reported having 
trouble with anger which kept him from working.  He also 
reported depression, avoidant behavior, intrusive 
recollections, nightmares, psychologic distress, and 
physiologic distress.  The examiner noted that these symptoms 
were similar to those he reported in September 2003.  The VA 
examiner also noted that the veteran described an illusion, 
which does not carry the same prognostic seriousness of 
hallucination, but indicates a degree of anxiety.  The VA 
examiner noted that it had been many years since the veteran 
had received any psychiatric treatment.  The report noted 
that the veteran last worked in 1997, at which time he had 
worked in Civil Service for 13 years and received a cash 
settlement when he left.  As for his employability, the VA 
examiner noted that the veteran's PTSD is more likely than 
not to cause some decrease in work efficiency and 
intermittent periods of inability to perform full but, in 
general, he would be able to function satisfactorily despite 
the PTSD symptoms.  The examiner noted that the veteran 
presented himself as organized and socially appropriate 
during the interview.  Mental status examination revealed the 
veteran to be appropriately dressed and groomed.  He had some 
increased eye contact, appeared defensive, but not hostile or 
threatening, and exhibited no bizarre behavior.  The 
veteran's speech was normal, and there was no looseness of 
association or flight of ideas.  His thought content revealed 
no evidence of delusions or grandiosity, but there was 
indication of suspiciousness and difficulty trusting.  His 
affect was constricted and somewhat formal, and his mood was 
within normal range.  He had little insight into his 
personality disorder, and had some insight into his PTSD.  He 
was oriented to time, person, place and situation, and was 
able to concentrate effectively during the interview.  His 
memory was intact, and there was no evidence of cognitive 
impairment.  He was not suicidal or homicidal.  The report 
concluded with diagnoses of PTSD and personality disorder, 
not otherwise specified.  The report listed a GAF score of 
55.  The VA examiner further indicated that the symptoms on 
this examination were at essentially the same level as those 
reported in his September 2003 examination, and that these 
symptoms had not risen to the level that he was actively 
seeking treatment for them.

Based upon a review of the veteran's claims folders, the 
Board concludes that the currently assigned 50 percent 
disability rating is the correct evaluation for 
manifestations of his service-connected PTSD.

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  There 
was no showing of suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

While the veteran is shown to have difficulty in establishing 
and maintaining effective work and social relationships, this 
level of impairment is considered in his currently assigned 
50 percent disability rating.  The report of his January 2005 
VA examination for PTSD, in discussing the veteran's 
employability, stated that his PTSD "is more likely than not 
to cause some decrease in work efficiency and intermittent 
periods of inability to perform fully but, in general, he 
would be able to function satisfactorily despite the PTSD 
symptoms"

While the Board acknowledges the veteran has complaints of 
depression, anger, irritability, nightmares, difficulty 
sleeping, illusions, difficulty concentrating, and intrusive 
thoughts, these symptoms are encompassed by the currently 
assigned 50 percent disability rating.  As noted above, 
pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to March 2004.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Prostatitis

The veteran is seeking an increased disability rating for his 
service-connected prostatitis.

Service connection was granted for the veteran's prostatitis 
by a rating decision dated in March 2004, and a 
noncompensable disability evaluation was assigned thereto 
under the provisions of Diagnostic Code 7527.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527. 

In August 2005, the RO issued a rating decision which 
increased this evaluation to 40 percent disabling, effective 
December 4, 2004.  A timely notice of disagreement with this 
decision was not filed.  

In December 2006, the RO issued a rating decision which 
denied an increased disability rating in excess of 40 percent 
for the veteran's service-connected prostatitis.  The veteran 
subsequently appealed this decision seeking a higher 
disability rating.  

A treatment report, dated in November 2005, noted that the 
veteran experienced nocturia four to five times a night, for 
which he was prescribed Hytrin.  A treatment report, dated in 
June 2006, noted that he was not having any problems with his 
prostate.  

In September 2006, a VA genitourinary examination was 
conducted.  The report of this examination noted the 
veteran's complaints of slight hesitancy and incomplete 
voiding.  He also reported burning on urination about twice a 
week, and even rare occasions of hematuria that was 
transient.  He did not report a weak stream.  He reported 
nocturia of greater than five times per night, and a daytime 
urinary frequency of every one to two hours.  He denied 
wearing a pad or absorbent material during the day, and 
indicated that he typically stayed around the home and was 
able to get to the restroom.  He did report sleeping with a 
towel on the bed at night as he does experience some 
nighttime leakage.  He reported post void dribbling.  He 
denied any recurrent urinary tract infections or stones, and 
no history of renal disease.  He also reported having no 
hospitalizations in the past year for any urinary condition, 
and denied any significant ongoing abdominal or flank pain.  
The report noted that the veteran was taking Hytrin for this 
condition.  Physical examination revealed general systemic 
symptoms due to genitourinary disease, including chills, 
fatigue and lower abdominal pain.  There was no anorexia, 
nausea, vomiting, lethargy, or weakness.  There were urinary 
symptoms of urgency, hesitancy or difficulty starting stream, 
dysuria, dribbling, hematuria, and urethral discharge.  
Frequency of daytime voiding was 1 to 2 hours, and nocturia 
was five or more times per night.  There was no weak or 
intermittent stream, straining to urinate, or urine 
retention.  The report noted some urinary leakage from 
urinary incontinence and stress incontinence.  There was no 
history of urinary tract infections, obstructed voiding, 
urinary tract stones, renal dysfunction or renal failure, 
acute nephritis, hydronephrosis, or cardiovascular symptoms.  
Examination of the bladder, anus, rectal walls, and urethra 
were normal.  The report concluded with a diagnosis of 
chronic prostatitis.  The examiner also noted that these 
conditions resulted in mild effects on the veteran's chores, 
exercise, sports, recreation, traveling and dressing, and 
moderate effects on toileting.  

Diagnostic Code 7527 specifically provides that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are rated according to the symptoms of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

The Board finds that the veteran's voiding dysfunction is the 
most predominant symptom.  As noted in the most recent VA 
genitourinary examination, performed in September 2006, the 
veteran does not have a history of recurrent urinary tract 
infections.  Moreover, even if such were the case, the 
highest rating assigned for disability due to urinary tract 
infections is a 30 percent rating, absent renal dysfunction, 
as is the case here.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
a 40 percent rating is warranted when the condition requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day.  The next highest rating, a 60 percent, is 
warranted when there is evidence of the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day. 

In considering urinary frequency, a 40 percent rating is the 
highest available rating, and is warranted when there is 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  Id.

In considering obstructed voiding, a 30 percent rating is the 
highest available disability rating and is warranted when 
there is urinary retention requiring intermittent or 
continuous catherization.  Id.

A review of the veteran's claims folders does not reveal any 
need for an appliance or the use of absorbent materials.  
Thus, the evidence does not demonstrate the veteran's 
service-connected prostatitis produces the symptoms required 
for a 60 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2007).

In support of the veteran's claim, the veteran's 
representative has argued that Diagnostic Code 7527 use of 
the wearing of absorbent materials as a threshold test is 
fundamentally unfair.  However, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Because the evidence does not satisfy the criteria for the 
next highest evaluation for the veteran's service-connected 
prostatitis, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for GERD, to include as due to service-
connected PTSD, is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An evaluation in excess of 40 percent for prostatitis is 
denied.


REMAND

The veteran is seeking entitlement to TDIU rating.  On 
October 25, 2005, the RO issued a statement of the case 
addressing the veteran's claim of entitlement to a TDIU 
rating.  Thereafter, the RO obtained additional VA treatment 
records, dated from November 2005 to September 2006, and a VA 
genitourinary examination, dated in September 2006.

Under the circumstances herein, the Board finds that the RO 
was required to issue a supplemental statement of the case 
addressing the newly obtained evidence as it constitutes a 
material addition to the facts relating to the issue of 
entitlement to a TDIU rating.  See 38 C.F.R. § 19.31 (2007).

Accordingly, the case is remanded for the following actions:

The RO must review the veteran's claim 
for a TDIU rating, taking into account 
all the evidence since the October 2005 
statement of the case.  If the claim 
remains denied, the veteran must be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


